The opinion of the court was delivered, by
Lowrie, C. J.
An execution attachment does not change the relations with which it interferes further than to transfer the rights of the defendant which result from those relations. It does not take away or abridge any right of the garnishee, and therefore it leaves to him all the rights of set-off, defalcation, and defence generally, which are incident to the relations existing at the time of the service of the attachment.
Here, very evidently, Baltzell not only had a claim which he might in some form set up as an extinguishment of the judgments of Roberts against him; but those judgments had in fact been extinguished two years before the attachment by being set off in another suit by Baltzell v. Roberts and others. The judgment in that case is conclusive of the right when we find the fact to be so; for we cannot, in this collateral proceeding, inquire into the nature of the confession or other evidence on which the judgment was founded. Roberts was a party to that suit, and the judgment of the court was that Baltzell should recover the amount due him, after deducting the amount of these judgments of Roberts against him. After that we inquire no further; the judgments are extinguished. Roberts could no longer enforce them, and his attaching creditor is no better off.
Judgment affirmed.